      Case: 1:19-cv-00387 Document #: 49 Filed: 12/18/19 Page 1 of 25 PageID #:347



                               UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION


    ANUP PARMAR,

         Plaintiff,                                        Case No: 1:19-cv-00387

    v.

    CREDIT CONTROL, LLC,
                                                           Honorable Chief Judge Rebecca R. Pallmeyer
         Defendant.



   PLAINTIFF’S RESPONSE TO DEFENDANT’S STATEMENT OF MATERIAL FACTS

         NOW COMES ANUP PARMAR (“Plaintiff”), by and through his undersigned counsel,

responding to Defendant CREDIT CONTROL, LLC’S (“Defendant”) Statement of Undisputed

Material Facts pursuant to Local Rule 56-1, states as follows:

          1.          On or about April 21, 2010, Plaintiff opened a New York Life Visa credit card with

  First Bank, a division of First National Bank of Omaha (“FNBO”), account ending in 2142 (the

  “Account”). Exhibit A, ¶ 8 (FNBO Dec.).

  RESPONSE: Admit.

          2.          Four times between January 2017 and November 2018, Plaintiff missed a payment

  and FNBO assigned the Account to Credit Control to cure the past due balance, while FNBO

  maintained its credit relationship with Plaintiff on the open Account. Exhibit A, ¶ 9 (FNBO Dec.).

  RESPONSE: Admit to the extent that Plaintiff defaulted on the Account on four separate

  occasions. Defendant admits on multiple occasions during its deposition that it was collecting

  Plaintiff’s “past due amount” on behalf of First National Bank of Omaha (“FNBO”). See

  Exhibit B, Defendant’s Deposition testimony, 85:2-17; 92:20-25; 93:1-25; 94:1-5. Moreover,

  when asked, what debt Defendant was attempting to collect from Plaintiff, Defendant replied:
                                                      1
      Case: 1:19-cv-00387 Document #: 49 Filed: 12/18/19 Page 2 of 25 PageID #:347



  “The balance owed on the account.” Id. at 83:13-18. Even more, Defendant testified, when

  presented with its own account notes, that it was attempting to reach Mr. Parmar to collect

  the “BIF” or Balance in Full. Id. at 107:6-25; 108:1-4. On November 17, 2018 (the date of

  assignment), Defendant’s own account notes have a “BIF” notation. Specifically, Defendant’s

  account note for November 17, 2018 states:

   BK65 11/17/2018 12:42:07PM          BK65 TT CONS VERFD INFO MM CR BIF DEMANDED CH STATED THEY
                                       ARE OUT OF WORK FOR SOME TIME BUT THEY WILL BE ABLE TO
                                       MAKE A PAYMENT ON THEIR ACCT SOON. CH STATED THEY WILL
                                       CALL US IF THIER SITUATION CHANGES.

  See Plaintiff’s Exhibit C, a true and correct copy of Defendant’s account notes, p.2.
         3.         On each occasion, except for the last, Plaintiff cured the past due amount and FNBO

  recalled the account from Credit Control. Exhibit A, ¶ 10 (FNBO Dec.).

  RESPONSE: Admit that Defendant obtained Plaintiff’s account on November 17, 2018 and

  demanded Plaintiff to pay the Balance in Full. Specifically, when asked, what debt Defendant

  was attempting to collect from Plaintiff, Defendant replied: “The balance owed on the

  account.” Id. at 83:13-18. Even more, Defendant testified, when presented with its own

  account notes, that it was attempting to reach Mr. Parmar to collect the “BIF” or Balance in

  Full. Id. at 107:6-25; 108:1-4. On November 17, 2018 (the date of assignment), Defendant’s

  own account notes have a “BIF” notation. Explicitly, Defendant’s account note for November

  17, 2018 states:

   BK65 11/17/2018 12:42:07PM          BK65 TT CONS VERFD INFO MM CR BIF DEMANDED CH STATED THEY
                                       ARE OUT OF WORK FOR SOME TIME BUT THEY WILL BE ABLE TO
                                       MAKE A PAYMENT ON THEIR ACCT SOON. CH STATED THEY WILL
                                       CALL US IF THIER SITUATION CHANGES.

  Likewise, on December 11, 2018, Defendant’s account notes have another “BIF” or Balance

in Full notation:

 BK92 12/11/2018 3:08:13PM             BK92 TT CONS VERFD INFO MM CR BIF DEMANDED
                                       ****RFDJC****
                                       Ch sttd he lost his job and that he will pay us back as soon as possible. ch
                                       sttd that we keep calling him after he already told us his situation.


                                                       2
      Case: 1:19-cv-00387 Document #: 49 Filed: 12/18/19 Page 3 of 25 PageID #:347



 See Plaintiff’s Exhibit C, a true and correct copy of Defendant’s account notes, p. 2-3.
         4.       On November 4, 2018, Plaintiff missed a minimum payment on the Account, and

  on November 17, 2018, the minimum payment balance of $76.00 was assigned to Credit Control.

  Exhibit A ¶19 (FNBO Dec.).

  RESPONSE: Admit that Defendant obtained Plaintiff’s account on November 17, 2018 when

  Plaintiff was in default. Defendant testified that First National Bank of Omaha (“FNBO”),

  the originating creditor placed Plaintiff’s account to Defendant for collection on November

  17, 2018. See Plaintiff’s Exhibit B, Defendant’s Deposition testimony, 85: 2-20. Deny that on

  November 17, 2018 (date of assignment) that Defendant was attempting to collect the

  “minimum payment balance of $76.00. On November 17, 2018 Defendant demanded Plaintiff

  to pay the Balance in Full. Moreover, when asked, what debt Defendant was attempting to

  collect from Plaintiff, Defendant replied: “The balance owed on the account.” Id. at 83:13-18.

  Even more, Defendant testified, when presented with its own account notes, that it was

  attempting to reach Mr. Parmar to collect the “BIF” or Balance in Full. Id. at 107:6-25; 108:1-

  4. On November 17, 2018 (the date of assignment), Defendant’s own account notes have a

  “BIF” notation. Specifically, Defendant’s account note for November 17, 2018 states:

   BK65 11/17/2018 12:42:07PM          BK65 TT CONS VERFD INFO MM CR BIF DEMANDED CH STATED THEY
                                       ARE OUT OF WORK FOR SOME TIME BUT THEY WILL BE ABLE TO
                                       MAKE A PAYMENT ON THEIR ACCT SOON. CH STATED THEY WILL
                                       CALL US IF THIER SITUATION CHANGES.

  Likewise, on December 11, 2018, Defendant’s account notes have another “BIF” or Balance

in Full notation:

 BK92 12/11/2018 3:08:13PM             BK92 TT CONS VERFD INFO MM CR BIF DEMANDED
                                       ****RFDJC****
                                       Ch sttd he lost his job and that he will pay us back as soon as possible. ch
                                       sttd that we keep calling him after he already told us his situation.

See Plaintiff’s Exhibit C, a true and correct copy of Defendant’s account notes, p. 2-3.
         5.         The full balance on the Account was never accelerated by FNBO or due during the

  time the account was placed with Credit Control and the account remained open. Exhibit A ¶ 27
                                                       3
      Case: 1:19-cv-00387 Document #: 49 Filed: 12/18/19 Page 4 of 25 PageID #:347



  (FNBO Dec.).

  RESPONSE: Deny. Defendant testified that “Plaintiff’s Account” was not assigned to

  Defendant until November 17, 2018 and it was not in Defendant’s custody or control until

  November 17, 2018. See Exhibit B, Defendant’s Deposition testimony, 101:6-20; 103:4-5.

  Furthermore, Plaintiff denies that on November 17, 2018 (date of assignment) that the full

  balance on the Account was never accelerated by FNBO or due during the time Plaintiff’s

  account was placed with Defendant. According to its own testimony and documents, on

  November 17, 2018, Defendant placed a call to Plaintiff and demanded Plaintiff to pay the

  Balance in Full. Moreover, when asked, what debt Defendant was attempting to collect from

  Plaintiff, Defendant replied: “The balance owed on the account.” Id. at 83:13-18. Even more,

  Defendant testified, when presented with its own account notes, that it was attempting to

  reach Plaintiff to collect the “BIF” or Balance in Full. Id. at 107:6-25; 108:1-4. On November

  17, 2018 (the date of assignment), Defendant’s own account notes have a “BIF” notation.

  Explicitly, Defendant’s account note for November 17, 2018 states:

   BK65 11/17/2018 12:42:07PM         BK65 TT CONS VERFD INFO MM CR BIF DEMANDED CH STATED THEY
                                      ARE OUT OF WORK FOR SOME TIME BUT THEY WILL BE ABLE TO
                                      MAKE A PAYMENT ON THEIR ACCT SOON. CH STATED THEY WILL
                                      CALL US IF THIER SITUATION CHANGES.

   Likewise, on December 11, 2018, Defendant’s account notes have another “BIF” or Balance

in Full notation:

 BK92 12/11/2018 3:08:13PM            BK92 TT CONS VERFD INFO MM CR BIF DEMANDED
                                      ****RFDJC****
                                      Ch sttd he lost his job and that he will pay us back as soon as possible. ch
                                      sttd that we keep calling him after he already told us his situation.

See Plaintiff’s Exhibit C, a true and correct copy of Defendant’s account notes, p. 2-3.

         6.         Plaintiff’s Second Amended Complaint and its claims (DE 11) surround conduct

  solely occurring between November 17, 2018 (Date of assignment to Credit Control. and January

  7, 2019 (date of recall from Credit Control by FNBO). Doc. 11.

                                                      4
   Case: 1:19-cv-00387 Document #: 49 Filed: 12/18/19 Page 5 of 25 PageID #:347



RESPONSE: Admit.

       7.      Credit Control’s relationship with FNBO was a First Party Servicer. (See Exhibit 2

to Exhibit A, Statement of Work, First Party Collection Services Page 1). Credit Control was to act

as “an extension of FNBO”. Id.,

RESPONSE: Deny. Defendant by its own admission and testimony is a third-party debt

collector. See attached Exhibit A, a true and correct December 11, 2018 recording of a

conversation between Plaintiff and a reprehensive of CCI stating it is a debt collector and a

payment is needed to bring the account current. See also, CCI’s Responses to Plaintiff’s

Requests for Admission, p. 5, admitting CCI stated it was a debt collector. Moreover,

Defendant testified on numerous occasions that CCI’s principal business purpose is debt

collection. Specifically, CCI testified that 100% of its principal business purpose is debt

collection, that it only collects debts on behalf of others, that it doesn’t collect its own debts,

that CCI contracts with loan originators to collect debts on their behalf, that CCI does not

collect on any debts that are current, it does not send out monthly statements, and admits to

placing phone calls to consumers to facilitate the collection of debts. See Exhibit B, a true and

correct copy of Defendant’s Deposition. See Exhibit B, Defendant’s Deposition testimony,

13:15-25; 14:1-20; 28:21-25; 29:10-23.

               Likewise, Defendant testified that out of its 5 locations (Las Vegas, two in

Missouri, Tennessee, and Florida) it has approximately 400 “collectors” working in their

respective collection departments. Defendant also trains its “collectors” on compliance with

the FDCPA. Id. at 15:6-25; 16:1-19; 23:6-12.

       8.      Plaintiff admits in his deposition testimony that he did not request phone calls to

stop in the only relevant call with Credit Control on December 11, 2018. Exhibit B (Parmar

Deposition), Page 31, lns 21 – Page 32, lns 1-2.
                                                   5
      Case: 1:19-cv-00387 Document #: 49 Filed: 12/18/19 Page 6 of 25 PageID #:347



  RESPONSE: Deny. In the December 11, 2018, call recording with Plaintiff and Defendant’s

  representative, Plaintiff stated: “you have been calling me a lot and I already mentioned it to

  you guys that I lost my job and I’ll pay the credit card as soon as possible but you guys

  continue to call me.” Defendant’s representative stated: “I will put that in our notes and you

  will not receive any more calls in the meantime.” See attached Exhibit A, a true and correct

  December 11, 2018 recording of a conversation between Plaintiff and a reprehensive of CCI

  stating it is a debt collector and a payment is needed to bring the account current. See also,

  Exhibit B, Defendant’s deposition, 112:1-25; 113:1-25; 114:1-25

            9.      At no point did Credit Control assert that the debt was in “default” – the dispositive

  issue presented in Schlosser. Id.; Exhibit C, ¶ 4(Pirotta Dec.).

  RESPONSE: Deny. According to its own testimony and documents, on November 17, 2018,

  Defendant placed a call to Plaintiff and demanded Plaintiff to pay the Balance in Full.

  Moreover, when asked, what debt Defendant was attempting to collect from Plaintiff,

  Defendant replied: “The balance owed on the account.” See Exhibit B, Defendant’s

  deposition, 83:13-18. Even more, Defendant testified, when presented with its own account

  notes, that it was attempting to reach Plaintiff to collect the “BIF” or Balance in Full. Id. at

  107:6-25; 108:1-4. On November 17, 2018 (the date of assignment), Defendant’s own account

  notes have a “BIF” notation. Explicitly, Defendant’s account note for November 17, 2018

  states:

   BK65 11/17/2018 12:42:07PM           BK65 TT CONS VERFD INFO MM CR BIF DEMANDED CH STATED THEY
                                        ARE OUT OF WORK FOR SOME TIME BUT THEY WILL BE ABLE TO
                                        MAKE A PAYMENT ON THEIR ACCT SOON. CH STATED THEY WILL
                                        CALL US IF THIER SITUATION CHANGES.

 Likewise, on December 11, 2018, Defendant’s account notes have another “BIF” or Balance

in Full notation:



                                                      6
      Case: 1:19-cv-00387 Document #: 49 Filed: 12/18/19 Page 7 of 25 PageID #:347



 BK92 12/11/2018 3:08:13PM           BK92 TT CONS VERFD INFO MM CR BIF DEMANDED
                                     ****RFDJC****
                                     Ch sttd he lost his job and that he will pay us back as soon as possible. ch
                                     sttd that we keep calling him after he already told us his situation.

See Plaintiff’s Exhibit C, a true and correct copy of Defendant’s account notes, p. 2-3.

Furthermore, Defendant’s statement is controverted by its own record and testimony.

Defendant testified that at no time does Defendant attempt to collect debt that is current.

Defendant testified that on November 17, 2018, the exact date Defendant obtained Plaintiff’s

Account from FNBO, Plaintiff was past due. Id. at 92:17-25; 93:1-14. Even more so, each

instance in which Plaintiff’s Account became past due, Defendant would add a code “Bank

Review” in its account notes to indicate the account is past due or in default. On November 17,

2018, the exact date Defendant obtained Plaintiff’s account from FNBO, Plaintiff was in default.

Id. at 94:1-25; 95:1-17. Moreover, Defendant testified on numerous occasions that CCI’s

principal business purpose is debt collection. Specifically, CCI testified that 100% of its

principal business purpose is debt collection, that it only collects debts on behalf of others, that

it doesn’t collect its own debts, that CCI contracts with loan originators to collect debts on their

behalf, that CCI does not collect on any debts that are current, it does not send out monthly

statements, and admits to placing phone calls to consumers to facilitate the collection of debts.

Id. at 13:15-25; 14:1-20; 28:21-25; 29:10-23. Moreover, Defendant testified that it was collecting

the “past due amount” from Plaintiff. See also, 84:23-25; 85: 1-17.

               Moreover, Defendant ironically has not provided any evidence that Plaintiff’s

account was not contractually in default. Presumably, Defendant did not produce any underlying

agreement because it would cut to the very core of Defendant’s case.

         10.     In fact, the ongoing monthly account statements received by Plaintiff from FNBO

  during November 2018 demonstrate that the Account remained active and open with FNBO with

  available credit after assignment of the minimum payment balance to Credit Control – reflecting
                                                     7
   Case: 1:19-cv-00387 Document #: 49 Filed: 12/18/19 Page 8 of 25 PageID #:347



the $76.00 minimum payment assigned to Credit Control as “due” on December 4, 2018. Exhibit

A. ¶ 16-17; Exhibit 1 to Exhibit A, Page 89. (November Account Statement).

RESPONSE: Deny. On November 17, 2018 Defendant demanded Plaintiff to pay the Balance

in Full. Moreover, when asked, what debt Defendant was attempting to collect from Plaintiff,

Defendant replied: “The balance owed on the account.” See Exhibit B, Defendant’s

deposition, at 83:13-18. Even more, Defendant testified, when presented with its own account

notes, that it was attempting to reach Mr. Parmar to collect the “BIF” or Balance in Full. Id.

at 107:6-25; 108:1-4. On November 17, 2018 (the date of assignment), Defendant’s own

account notes have a “BIF” notation. Specifically, Defendant’s account note for November

17, 2018 states:

BK65 11/17/2018 12:42:07PM        BK65 TT CONS VERFD INFO MM CR BIF DEMANDED CH STATED THEY
                                  ARE OUT OF WORK FOR SOME TIME BUT THEY WILL BE ABLE TO
                                  MAKE A PAYMENT ON THEIR ACCT SOON. CH STATED THEY WILL
                                  CALL US IF THIER SITUATION CHANGES.

See Plaintiff’s Exhibit C, a true and correct copy of Defendant’s account notes, p. 2.

Moreover, Defendant testified that it does not collect on debts that are current and that it was

collecting the “past due amount” from Plaintiff on behalf of FNBO. See Exhibit B,

Defendant’s Deposition, 13:15-25; 14:1-20; 28:21-25; 29:10-23; 84:23-25; 85: 1-17.

       11.     At no point did Credit Control state to Plaintiff during any communication that the

Account was in default and Credit Control never attempted to collect the balance on the account.

Exhibit C ¶ 4-5 (Pirotta Dec.).

RESPONSE: Deny. Defendant, when asked, what debt Defendant was attempting to collect

from Plaintiff, Defendant replied: “The balance owed on the account.” See Defendant’s

Deposition Testimony, 83:13-18. Even more, Defendant testified, when presented with its own

account notes, that it was attempting to reach Mr. Parmar to collect the “BIF” or Balance in

Full. Id. at 107:6-25; 108:1-4. On November 17, 2018 (the date of assignment), Defendant’s

                                               8
   Case: 1:19-cv-00387 Document #: 49 Filed: 12/18/19 Page 9 of 25 PageID #:347



own account notes have a “BIF” notation. Specifically, Defendant’s account note for

November 17, 2018 states:

BK65 11/17/2018 12:42:07PM        BK65 TT CONS VERFD INFO MM CR BIF DEMANDED CH STATED THEY
                                  ARE OUT OF WORK FOR SOME TIME BUT THEY WILL BE ABLE TO
                                  MAKE A PAYMENT ON THEIR ACCT SOON. CH STATED THEY WILL
                                  CALL US IF THIER SITUATION CHANGES.

        Likewise, Defendant by its own admission and testimony is a third-party debt

collector. See attached Exhibit A, a true and correct December 11, 2018 recording of a

conversation between Plaintiff and a reprehensive of CCI stating it is a debt collector and a

payment is needed to bring the account current. See also, CCI’s Responses to Plaintiff’s

Requests for Admission, p. 5, admitting CCI stated it was a debt collector. Furthermore,

Defendant testified that at no time does Defendant attempt to collect debt that is current.

Defendant testified that on November 17, 2018, the exact date Defendant obtained Plaintiff’s

Account from FNBO, Plaintiff was past due. See Defendant’s Deposition Testimony, 92:17-

25; 93:1-14. Even more so, each instance in which Plaintiff’s Account became past due,

Defendant would add a code “Bank Review” in its account notes to indicate the account is

past due or in default. On November 17, 2018, the exact date Defendant obtained Plaintiff’s

account from FNBO, Plaintiff was in default. Id. at 94:1-25; 95:1-17. Moreover, Defendant

testified on numerous occasions that CCI’s principal business purpose is debt collection.

Specifically, CCI testified that 100% of its principal business purpose is debt collection, that

it only collects debts on behalf of others, that it doesn’t collect its own debts, that CCI

contracts with loan originators to collect debts on their behalf, that CCI does not collect on

any debts that are current, it does not send out monthly statements, and admits to placing

phone calls to consumers to facilitate the collection of debts. See Exhibit B, a true and correct

copy of Defendant’s Deposition, 13:15-25; 14:1-20; 28:21-25; 29:10-23. Moreover, Defendant

testified that it was collecting the “past due amount” from Plaintiff. See also, 84:23-25; 85: 1-
                                               9
      Case: 1:19-cv-00387 Document #: 49 Filed: 12/18/19 Page 10 of 25 PageID #:347



17.

         12.    Credit Control was collecting in the name of FNBO, Plaintiff maintained an open an

available credit line with FNBO, and FNBO continued to issue statements and otherwise service

the Account. See generally Exhibit A (FNBO Dec.).

RESPONSE: Deny. In the December 11, 2018 recording produced by Defendant fails to

identify itself as either Credit Control, LLC or of First National Bank of Omaha (“FNBO”).

See Defendant’s deposition, 110:10-25; 111:1-25; 112: 1-25; Defendant’s only evidence is the

self-serving affidavit it has produced at this stage in the case. Moreover, at no time did FNBO

place any calls to Plaintiff. Although Plaintiff admits to only have received statements from

FNBO, Defendant placed all 92 collection calls to Plaintiff.

         13.    Credit Control was only collecting a very small sub-portion of the Account (due”

after assignment per November account statement) and as soon as the credit line was revoked by

FNBO on or about January 7, 2019, FNBO recalled the account from Credit Control. See Exhibit

A, ¶ 24. (FNBO Dec.).

RESPONSE: Deny. Defendant was collecting the balance in full. Defendant, when asked, what

debt Defendant was attempting to collect from Plaintiff, Defendant replied: “The balance

owed on the account.” See Defendant’s Deposition Testimony, 83:13-18.                Even more,

Defendant testified, when presented with its own account notes, that it was attempting to

reach Mr. Parmar to collect the “BIF” or Balance in Full. Id. at 107:6-25; 108:1-4. On

November 17, 2018, Defendant’s own account notes have a “BIF” notation. Specifically,

Defendant’s account note for November 17, 2018 states:

BK65 11/17/2018 12:42:07PM         BK65 TT CONS VERFD INFO MM CR BIF DEMANDED CH STATED THEY
                                   ARE OUT OF WORK FOR SOME TIME BUT THEY WILL BE ABLE TO
                                   MAKE A PAYMENT ON THEIR ACCT SOON. CH STATED THEY WILL
                                   CALL US IF THIER SITUATION CHANGES.

Admit that FNBO recalled the account from Credit Control “on or about” January 7, 2019.
                                               10
   Case: 1:19-cv-00387 Document #: 49 Filed: 12/18/19 Page 11 of 25 PageID #:347



This could be attributed to the fact that Plaintiff filed the underlying lawsuit against Defendant

       14.     Credit Control was simply acting as an extension and in the name of FNBO for

purposes of curing minimum payments due on an open and non-defaulted revolving credit account.

Exhibit 2 to Exhibit A, Page 1-2 (Statement of Work First Party Collection Services).

RESPONSE: Deny. Defendant was collecting the balance in full. Defendant, when asked, what

debt Defendant was attempting to collect from Plaintiff, Defendant replied: “The balance

owed on the account.” See Defendant’s Deposition Testimony, 83:13-18.                   Even more,

Defendant testified, when presented with its own account notes, that it was attempting to

reach Mr. Parmar to collect the “BIF” or Balance in Full. Id. at 107:6-25; 108:1-4. On

November 17, 2018, Defendant’s own account notes have a “BIF” notation. Specifically,

Defendant’s account note for November 17, 2018 states:

BK65 11/17/2018 12:42:07PM        BK65 TT CONS VERFD INFO MM CR BIF DEMANDED CH STATED THEY
                                  ARE OUT OF WORK FOR SOME TIME BUT THEY WILL BE ABLE TO
                                  MAKE A PAYMENT ON THEIR ACCT SOON. CH STATED THEY WILL
                                  CALL US IF THIER SITUATION CHANGES.

Defendant’s own document states that Plaintiff was past due on the Account. Four times

between January 2017 and November 2018, Plaintiff missed a payment and FNBO assigned

the Account to Credit Control to cure the past due balance, while FNBO maintained its credit

relationship with Plaintiff on the open Account. Exhibit A, ¶ 9 (FNBO Dec.). Moreover,

Defendant testified that it does not collect on debts that are current and that it was collecting

the “past due amount” from Plaintiff on behalf of FNBO. See Exhibit B, a true and correct

copy of Defendant’s Deposition, 13:15-25; 14:1-20; 28:21-25; 29:10-23; 84:23-25; 85: 1-17.

       15.     Plaintiff Parmar’s was assigned to Credit Control by FNBO pursuant to a First Party

Collection Services agreement. Exhibit 2 to Exhibit A, Pg. 1-2 (Statement of Work First Party

Collection Services).

RESPONSE: Deny as this statement is unintelligible. To the extent it is referring to a
                                               11
   Case: 1:19-cv-00387 Document #: 49 Filed: 12/18/19 Page 12 of 25 PageID #:347



document produced to Plaintiff, that document is titled Statement of Work First Party

Collection Services.

       16.      Pursuant to the First Party Agreement and in the relevant part, i) the parties agreed

that past due accounts may be referred to Credit Control for first party collection services, ii) Credit

Control and its employees shall act in all respects as an extension of FNBO’s internal billing and

collection departments and its conduct and activities shall be governed accordingly by FNBO, iii)

Credit Control agreed to handle customer calls for FNBO in accordance with the First Party

Agreement, FNBO’s training materials, and FNBO’s policies, procedures, and instructions,

iv) Credit Control will adhere to FNBO’s standards on call limits and voicemail messages, v)

Credit Control shall perform its services in the name of FNBO, or its affiliates, vi) Credit Control

shall provide dedicated employees exclusively for performing the services under the First Party

Agreement and shall not perform services for any other client or project of Credit Control, and

vii) Credit Control shall participate in weekly conference calls with FNBO to review it performance

against the expectations of FNBO. Exhibit 2 to Exhibit A (Statement of Work First Party Collection

Services) (Emphasis Added).

RESPONSE: Admit only that the document referred to as Exhibit 2 correctly depicts the

Statement of Work First Party Collection Services. Denied that Defendant is merely an

extension of FNBO. At no time was there common ownership between Defendant and FNBO,

Defendant did not have any ownership, employees or officers in common with FNBO and thus

does not fall within the §1692a(6)(A) exception of the FDCPA. Moreover, Defendant has its

own policies, procedures, and instructions on compliance with the FDCPA.

       17.     Plaintiff’s last payment was made on September 17, 2018 in the amount of

$1,000.00 and the account was fully current at this time. Exhibit A, ¶ 11; Exhibit 1 to Exhibit A

(FNBO Dec.), at Page 73).
                                                  12
   Case: 1:19-cv-00387 Document #: 49 Filed: 12/18/19 Page 13 of 25 PageID #:347



RESPONSE: Admit.

       18.     On or about October 9, 2019, FNBO sent Plaintiff a monthly statement which

indicated a credit line of $2,000.00, a total balance of $917.23, available credit of $1,082.00, and a

minimum payment due of $28.00 with a due date of November 4, 2019. Exhibit A, ¶ 12 (FNBO

Dec.), Exhibit 1 to Exhibit A at Page 73).

RESPONSE: Deny. Plaintiff never received this monthly statement. The only corroboration

to Defendant sending this monthly statement and Plaintiff receiving it is Defendant’s self-

serving affidavit and the accompanied documents.

       19.     Plaintiff missed the minimum payment due on or before November 4, 2019.

Exhibit A, ¶ 14 (FNBO Dec.).

RESPONSE: Admit. However, this is not the only payment Plaintiff missed.

       20.     On or about November 6, 2019, FNBO sent Plaintiff another monthly statement

which indicated a credit line of $2,000.00, a total balance of $956.16, available credit of

$1,043.00, and a minimum payment due of $76.00 with a due date of December 4, 2019. Exhibit

A, ¶ 16 (FNBO Dec.).

RESPONSE: Deny. Plaintiff never received this monthly statement. The only corroboration

to Defendant sending this monthly statement and Plaintiff receiving it is Defendant’s self-

serving affidavit and the accompanied documents.

       21.     Eleven days later, on November 17, 2018, FNBO assigned the $76.00 minimum

payment balance (reflected as “minimum payment due” on December 4, 2019 per statement

issued November 6, 2018) to Credit Control to collect and cure the missed payment. Exhibit A

(Dec. FNBO); Exhibit 1 to Exhibit A, Page 73).

RESPONSE: Deny. Plaintiff never received this monthly statement. The only corroboration

to Defendant sending this monthly statement and Plaintiff receiving it is Defendant’s self-
                                                 13
   Case: 1:19-cv-00387 Document #: 49 Filed: 12/18/19 Page 14 of 25 PageID #:347



serving affidavit and the accompanied documents.

       22.     On November 17, 2019, FNBO did not consider Plaintiff’s Account in default and

Plaintiff’s Account was open with available credit. Exhibit A, ¶ 20.

RESPONSE: Admit that in November of 2019, FNBO considered Plaintiff’s account as

current. Plaintiff filed a Complaint against Defendant on January 18, 2019. See Doc. #1.

       23.     Per his deposition testimony, discussing a November 17, 2018 call from Credit

Control shortly after assignment, Plaintiff did not consider the Account to be in default on the

date the past due balance was assigned to Credit Control by FNBO:

       Q: “So we listened to the November 17, 2018 call. First of all is that your voice in the
       recording?
       A.     Yes”

Exhibit B (Parmar Deposition Page 28 Lns, 6-9).

       Q: “Did you consider the card to be in default at the time of the phone call that we
       just listened to?
       A: No.
       Q. Okay. When I say card, you understand I mean the card, the credit account, the
       revolving credit account?
       A. Right.”

Exhibit B (Parmar Deposition Page 29 Lns, 19-22; Page 30, 1-2).

       Q.     “Did you at this time on December 11, 2018, did you consider your New York
       Life Visa issued by First Bank, did you consider that account to be in default?”
       A. I don’t believe – No, I don think so.

Exhibit B (Parmar Deposition Page 31, lns 9-14).

RESPONSE: Admit.

       24.     Credit Control only spoke with Plaintiff twice after assignment – once on

November 17, 2018 and once on December 11, 2018. Exhibit C ¶ 6 (Pirotta Dec.).

RESPONSE: Admit that on both occasions Plaintiff spoke with Defendant he advised it that

he lost his job and that they keep calling him. See attached Exhibit A, a true and correct

                                                14
   Case: 1:19-cv-00387 Document #: 49 Filed: 12/18/19 Page 15 of 25 PageID #:347



December 11, 2018 recording of a conversation between Plaintiff and a reprehensive of CCI

stating it is a debt collector and a payment is needed to bring the account current. See also

Defendant’s deposition, 109: 4-9.

       25.     Both conversations were recorded and listened to during Plaintiff’s deposition.

Exhibit C ¶ 6 (Pirotta Dec.).

RESPONSE: Admit.

       26.     Per his testimony, Plaintiff believed the Account would remain open if he paid the

minimum due at the time Credit Control contacted him. Exhibit B, Pgs 28-29, Lines 21-2 (Parmar

Deposition).

RESPONSE: Admit.

       27.     At no point did Credit Control attempt to collect the total balance on the Account

as only the past due minimum payments had been assigned to Credit Control for the purposes of

curing the past due amounts. Exhibit C, ¶ 5 (Pirotta Dec.).

RESPONSE: Deny. Defendant was collecting the balance in full. Defendant, when asked, what

debt Defendant was attempting to collect from Plaintiff, Defendant replied: “The balance

owed on the account.” See Defendant’s Deposition Testimony, 83:13-18.               Even more,

Defendant testified, when presented with its own account notes, that it was attempting to

reach Mr. Parmar to collect the “BIF” or Balance in Full. Id. at 107:6-25; 108:1-4. On

November 17, 2018, Defendant’s own account notes have a “BIF” notation. Specifically,

Defendant’s account note for November 17, 2018 states:

BK65 11/17/2018 12:42:07PM          BK65 TT CONS VERFD INFO MM CR BIF DEMANDED CH STATED THEY
                                    ARE OUT OF WORK FOR SOME TIME BUT THEY WILL BE ABLE TO
                                    MAKE A PAYMENT ON THEIR ACCT SOON. CH STATED THEY WILL
                                    CALL US IF THIER SITUATION CHANGES.

Defendant’s own document states that Plaintiff was past due on the Account. Four times

between January 2017 and November 2018, Plaintiff missed a payment and FNBO assigned
                                                15
   Case: 1:19-cv-00387 Document #: 49 Filed: 12/18/19 Page 16 of 25 PageID #:347



the Account to Credit Control to cure the past due balance, while FNBO maintained its credit

relationship with Plaintiff on the open Account. Def’s Exhibit A, ¶ 9 (FNBO Dec.). Moreover,

Defendant testified that it does not collect on debts that are current and that it was collecting

the “past due amount” from Plaintiff on behalf of FNBO. See Exhibit B, a true and correct

copy of Defendant’s Deposition, 13:15-25; 14:1-20; 28:21-25; 29:10-23; 84:23-25; 85: 1-17.

       28.     On or about December 6, 2019, FNBO sent Plaintiff another monthly statement

which indicated a credit line of $2,000.00, a total balance of $1,007.64, and a minimum payment

due of $137.00 with a due date of January 4, 2019. Exhibit A, ¶ 23 (FNBO Dec.).

RESPONSE: Deny. Plaintiff never received this monthly statement. The only corroboration

to Defendant sending this monthly statement and Plaintiff receiving it is Defendant’s self-

serving affidavit and the accompanied documents.

       29.     Not only was Plaintiff’s Account not in default at the time of assignment, the

Account was not in default during any time the past due balance was assigned to Credit Control.

Exhibit A, ¶ 25.

RESPONSE: Deny. Defendant was collecting the balance in full on November 17, 2018 (time

of assignment). Defendant, when asked, what debt Defendant was attempting to collect from

Plaintiff, Defendant replied: “The balance owed on the account.” See Defendant’s Deposition

Testimony, 83:13-18. Even more, Defendant testified, when presented with its own account

notes, that it was attempting to reach Mr. Parmar to collect the “BIF” or Balance in Full. Id.

at 107:6-25; 108:1-4. On November 17, 2018, Defendant’s own account notes have a “BIF”

notation. Specifically, Defendant’s account note for November 17, 2018 states:

BK65 11/17/2018 12:42:07PM        BK65 TT CONS VERFD INFO MM CR BIF DEMANDED CH STATED THEY
                                  ARE OUT OF WORK FOR SOME TIME BUT THEY WILL BE ABLE TO
                                  MAKE A PAYMENT ON THEIR ACCT SOON. CH STATED THEY WILL
                                  CALL US IF THIER SITUATION CHANGES.

Furthermore, Defendant testified that at no time does Defendant attempt to collect debt that
                                              16
   Case: 1:19-cv-00387 Document #: 49 Filed: 12/18/19 Page 17 of 25 PageID #:347



is current. Defendant testified that on November 17, 2018, the exact date Defendant obtained

Plaintiff’s Account from FNBO, Plaintiff was past due. See Defendant’s Deposition

Testimony, 92:17-25; 93:1-14. Even more so, each instance in which Plaintiff’s Account

became past due, Defendant would add a code “Bank Review” in its account notes to indicate

the account is past due or in default. On November 17, 2018, the exact date Defendant

obtained Plaintiff’s account from FNBO, Plaintiff was in default. Id. at 94:1-25; 95:1-17.

Moreover, Defendant testified on numerous occasions that CCI’s principal business purpose

is debt collection. Specifically, CCI testified that 100% of its principal business purpose is

debt collection, that it only collects debts on behalf of others, that it doesn’t collect its own

debts, that CCI contracts with loan originators to collect debts on their behalf, that CCI does

not collect on any debts that are current, it does not send out monthly statements, and admits

to placing phone calls to consumers to facilitate the collection of debts. See Exhibit B, a true

and correct copy of Defendant’s Deposition, 13:15-25; 14:1-20; 28:21-25; 29:10-23. Moreover,

Defendant testified that it was collecting the “past due amount” from Plaintiff. See also, 84:23-

25; 85: 1-17.

       30.      The sole purpose of FNBO’s assignment of the past due minimum payment amount

to Credit Control was for Credit Control to attempt to cure the delinquencies – and to avoid a

default on the Account. Exhibit A, ¶ 22 (FNBO Dec.).

RESPONSE: Deny. Defendant was collecting the balance in full on November 17, 2018 (time

of assignment). Defendant, when asked, what debt Defendant was attempting to collect from

Plaintiff, Defendant replied: “The balance owed on the account.” See Defendant’s Deposition

Testimony, 83:13-18. Even more, Defendant testified, when presented with its own account

notes, that it was attempting to reach Mr. Parmar to collect the “BIF” or Balance in Full. Id.

at 107:6-25; 108:1-4. On November 17, 2018, Defendant’s own account notes have a “BIF”
                                              17
      Case: 1:19-cv-00387 Document #: 49 Filed: 12/18/19 Page 18 of 25 PageID #:347



notation. Specifically, Defendant’s account note for November 17, 2018 states:

BK65 11/17/2018 12:42:07PM           BK65 TT CONS VERFD INFO MM CR BIF DEMANDED CH STATED THEY
                                     ARE OUT OF WORK FOR SOME TIME BUT THEY WILL BE ABLE TO
                                     MAKE A PAYMENT ON THEIR ACCT SOON. CH STATED THEY WILL
                                     CALL US IF THIER SITUATION CHANGES.

Furthermore, Defendant testified that at no time does Defendant attempt to collect debt that

is current. Defendant testified that on November 17, 2018, the exact date Defendant obtained

Plaintiff’s Account from FNBO, Plaintiff was past due. Id. at 92:17-25; 93:1-14. Even more

so, each instance in which Plaintiff’s Account became past due, Defendant would add a code

“Bank Review” in its account notes to indicate the account is past due or in default. On

November 17, 2018, the exact date Defendant obtained Plaintiff’s account from FNBO,

Plaintiff was in default. Id. at 94:1-25; 95:1-17. Moreover, Defendant testified on numerous

occasions that CCI’s principal business purpose is debt collection. Specifically, CCI testified

that 100% of its principal business purpose is debt collection, that it only collects debts on

behalf of others, that it doesn’t collect its own debts, that CCI contracts with loan originators

to collect debts on their behalf, that CCI does not collect on any debts that are current, it does

not send out monthly statements, and admits to placing phone calls to consumers to facilitate

the collection of debts. Id. at 13:15-25; 14:1-20; 28:21-25; 29:10-23. Moreover, Defendant

testified that it was collecting the “past due amount” from Plaintiff. See also, 84:23-25; 85: 1-

17.

         31.    Parmar’s account was assigned to Credit Control by FNBO pursuant to a First Party

Collection Services agreement, dated September 22, 2016 (the “First Party Agreement”). See

Exhibit A; Exhibit 2 to Exhibit A.

RESPONSE: Admit that Exhibit 2 to Exhibit A purports to be a document titled “First Party

Agreement.” At no time does this document specifically refer to Plaintiff, Plaintiff’s account,

the phone call Plaintiff received from Defendant. Defendant by its own admission and
                                                18
   Case: 1:19-cv-00387 Document #: 49 Filed: 12/18/19 Page 19 of 25 PageID #:347



testimony is a third-party debt collector. See attached Exhibit A, a true and correct December

11, 2018 recording of a conversation between Plaintiff and a reprehensive of CCI stating it is

a debt collector and a payment is needed to bring the account current. See also, CCI’s

Responses to Plaintiff’s Requests for Admission, p. 5, admitting CCI stated it was a debt

collector. Furthermore, Defendant testified that at no time does Defendant attempt to collect

debt that is current. Defendant testified that on November 17, 2018, the exact date Defendant

obtained Plaintiff’s Account from FNBO, Plaintiff was past due. See Exhibit B, Defendant’s

Deposition Testimony, 92:17-25; 93:1-14. Even more so, each instance in which Plaintiff’s

Account became past due, Defendant would add a code “Bank Review” in its account notes

to indicate the account is past due or in default. On November 17, 2018, the exact date

Defendant obtained Plaintiff’s account from FNBO, Plaintiff was in default. Id. at 94:1-25;

95:1-17. Moreover, Defendant testified on numerous occasions that CCI’s principal business

purpose is debt collection. Specifically, CCI testified that 100% of its principal business

purpose is debt collection, that it only collects debts on behalf of others, that it doesn’t collect

its own debts, that CCI contracts with loan originators to collect debts on their behalf, that

CCI does not collect on any debts that are current, it does not send out monthly statements,

and admits to placing phone calls to consumers to facilitate the collection of debts. Id. at 13:15-

25; 14:1-20; 28:21-25; 29:10-23. Moreover, Defendant testified that it was collecting the “past

due amount” from Plaintiff. Id. at 84:23-25; 85: 1-17.

       32.     Pursuant to the First Party Agreement and in the relevant part, i) the parties agreed

that past due accounts may be referred to Credit Control for first party collection services, ii) Credit

Control and its employees shall act in all respects as an extension of FNBO’s internal billing and

collection departments and its conduct and activities shall be governed accordingly by FNBO, iii)

Credit Control agreed to handle customer calls for FNBO in accordance with the First Party
                                                  19
   Case: 1:19-cv-00387 Document #: 49 Filed: 12/18/19 Page 20 of 25 PageID #:347



Agreement, FNBO’s training materials, and FNBO’s policies, procedures, and instructions,

iv) Credit Control will adhere to FNBO’s standards on call limits and voicemail messages, v) Credit

Control shall perform its services in the name of FNBO, or its affiliates, vi) Credit Control shall

provide dedicated employees exclusively for performing the services under the First Party

Agreement and shall not perform services for any other client or project of Credit Control, and

vii) Credit Control shall participate in weekly conference calls with FNBO to review it

performance against the expectations of FNBO. See Exhibit 2 to Exhibit A.

RESPONSE: Admit only that the document Defendant referred to as Exhibit 2 to Exhibit A

correctly depicts the Statement of Work First Party Collection Services. Denied that

Defendant is merely an extension of FNBO. At no time was there common ownership between

Defendant and FNBO, Defendant did not have any ownership, employees or officers in

common with FNBO and thus does not fall within the §1692a(6)(A) exception of the FDCPA.

Moreover, Defendant has its own policies, procedures, and instructions on compliance with

the FDCPA. Deny. Despite Defendant’s exhibit, Defendant, by its own admission and

testimony is a third-party debt collector. See attached Exhibit A, a true and correct December

11, 2018 recording of a conversation between Plaintiff and a reprehensive of CCI stating it is

a debt collector and a payment is needed to bring the account current. See also, CCI’s

Responses to Plaintiff’s Requests for Admission, p. 5, admitting CCI stated it was a debt

collector. Moreover, Defendant testified on numerous occasions that CCI’s principal business

purpose is debt collection. Specifically, CCI testified that 100% of its principal business

purpose is debt collection, that it only collects debts on behalf of others, that it doesn’t collect

its own debts, that CCI contracts with loan originators to collect debts on their behalf, that

CCI does not collect on any debts that are current, it does not send out monthly statements,

and admits to placing phone calls to consumers to facilitate the collection of debts. See Exhibit
                                                20
   Case: 1:19-cv-00387 Document #: 49 Filed: 12/18/19 Page 21 of 25 PageID #:347



B, a true and correct copy of Defendant’s Deposition. See Exhibit B, Defendant’s Deposition

testimony, 13:15-25; 14:1-20; 28:21-25; 29:10-23.

        33.     Credit Control identified itself as New York Life Visa Card or Firstbank in all calls

with the Plaintiff. Exhibit C, ¶ 7, (Pirotta Dec.).

RESPONSE: Deny. In the December 11, 2018 recording produced by Defendant, Defendant

fails to identify itself as either Credit Control, LLC or of First National Bank of Omaha

(“FNBO”). See Exhibit A. See also, Defendant’s deposition, 110:10-25; 111:1-25; 112: 1-25;

Defendant’s only evidence is the self-serving affidavit it has produced at this stage in the case.

        34.     Credit Control only attempted to cure the minimum payment balance in all calls

with Plaintiff. Exhibit C, ¶ 8 (Pirotta Dec.). Credit Control had dedicated representatives for

accounts assigned by FNBO pursuant to the First Party Agreement. Exhibit C, ¶ 9, (Pirotta Dec.);

Exhibit 2 to Exhibit A (First Party Agreement).

RESPONSE: Deny. Defendant was collecting the balance in full from Plaintiff on November

17, 2018 (time of assignment). Defendant, when asked, what debt Defendant was attempting

to collect from Plaintiff, Defendant replied: “The balance owed on the account.” See Exhibit

B, Defendant’s Deposition Testimony, 83:13-18. Even more, Defendant testified, when

presented with its own account notes, that it was attempting to reach Mr. Parmar to collect

the “BIF” or Balance in Full. Id. at 107:6-25; 108:1-4. On November 17, 2018, Defendant’s

own account notes have a “BIF” notation. Specifically, Defendant’s account note for

November 17, 2018 states:

BK65 11/17/2018 12:42:07PM           BK65 TT CONS VERFD INFO MM CR BIF DEMANDED CH STATED THEY
                                     ARE OUT OF WORK FOR SOME TIME BUT THEY WILL BE ABLE TO
                                     MAKE A PAYMENT ON THEIR ACCT SOON. CH STATED THEY WILL
                                     CALL US IF THIER SITUATION CHANGES.

Furthermore, Defendant testified that at no time does Defendant attempt to collect debt that

is current. Defendant testified that on November 17, 2018, the exact date Defendant obtained
                                                  21
      Case: 1:19-cv-00387 Document #: 49 Filed: 12/18/19 Page 22 of 25 PageID #:347



Plaintiff’s Account from FNBO, Plaintiff was past due. Id. at 92:17-25; 93:1-14. Even more

so, each instance in which Plaintiff’s Account became past due, Defendant would add a code

“Bank Review” in its account notes to indicate the account is past due or in default. On

November 17, 2018, the exact date Defendant obtained Plaintiff’s account from FNBO,

Plaintiff was in default. Id. at 94:1-25; 95:1-17. Moreover, Defendant testified on numerous

occasions that CCI’s principal business purpose is debt collection. Specifically, CCI testified

that 100% of its principal business purpose is debt collection, that it only collects debts on

behalf of others, that it doesn’t collect its own debts, that CCI contracts with loan originators

to collect debts on their behalf, that CCI does not collect on any debts that are current, it does

not send out monthly statements, and admits to placing phone calls to consumers to facilitate

the collection of debts. Id. at 13:15-25; 14:1-20; 28:21-25; 29:10-23. Moreover, Defendant

testified that it was collecting the “past due amount” from Plaintiff. See also, 84:23-25; 85: 1-

17.

         35.    Credit Control did not receive any contingency fee/commission for work performed

pursuant to the First Party Agreement. Exhibit C, ¶ 10, (Pirotta Dec.).

RESPONSE: Admit only that Exhibit C, ¶ 10, (Pirotta Dec.) states as much but fails to cite

and supporting evidence to this statement.

         36.    Credit Control spoke with Plaintiff only twice after assignment from FNBO – on

November 17, 2018, and on December 11, 2018. Exhibit C, ¶ 6, (Pirotta Dec.). Plaintiff makes no

request for Credit Control to cease contacting him in the November 17, 2018 call. Exhibit B, Pg.

28, lns 6-13 (Parmar Deposition).

RESPONSE: Deny. In the December 11, 2018, call recording with Plaintiff and Defendant’s

representative, Plaintiff stated: “you have been calling me a lot and I already mentioned it to

you guys that I lost my job and I’ll pay the credit card as soon as possible but you guys
                                                22
   Case: 1:19-cv-00387 Document #: 49 Filed: 12/18/19 Page 23 of 25 PageID #:347



continue to call me.” Defendant’s representative stated: “I will put that in our notes and you

will not receive any more calls in the meantime.” See attached Exhibit A, a true and correct

December 11, 2018 recording of a conversation between Plaintiff and a reprehensive of CCI

stating it is a debt collector and a payment is needed to bring the account current. See also,

Defendant’s deposition, 112:1-25; 113:1-25; 114:1-25.

       37.     After listening the entirety of the November 17, 2018 and December 11, 2018 calls

during his deposition, Plaintiff stated as follows:

      Q. So we listened to the November 17th, 2018 call. First of all, was that your
     voice in the recording?
     A. Yes.
     Q. Okay. At any time during that recording did you instruct the company that
     was calling you to stop calling you?
     A. No.

Exhibit B, Pg. 28, lns 6-13 (Parmar Deposition).

       Q. Mr. Parmar, I'm going to play you a December 11, 2018 recording in connection
     with your New York Life Visa card or First Bank card. I'm going to ask you to listen
     to it and I'll have a few questions afterward.

Exhibit B, Page 30, lns 10-14.

      Q. So we just listened to the entirety of the one minute and 15 second phone call. It's
    complete. At any point during that phone call, did you hear yourself instruct whoever
    it was calling you to stop calling you?
      A. No, not myself
Exhibit B, Page 31, lns. 21-24; Page 32, Lns 1-2.

RESPONSE: Admit.

       38.     Credit Control did not communicate or speak to Plaintiff by phone other than on

two occasions - during the November 17, 2018 phone call and during the December 11, 2018 phone

call – both of which were played in their entirety at Plaintiff’s deposition. Exhibit C, ¶ 6.

RESPONSE: Admit.



                                                 23
    Case: 1:19-cv-00387 Document #: 49 Filed: 12/18/19 Page 24 of 25 PageID #:347




Dated: December 18, 2019                          Respectfully submitted,


                                                  s/ Marwan R. Daher
                                                  Marwan R. Daher, Esq.
                                                  Counsel for Plaintiff
                                                  Sulaiman Law Group, Ltd.
                                                  2500 S. Highland Ave., Ste. 200
                                                  Lombard, IL 60148
                                                  Phone (630) 537-1770
                                                  mdaher@sulaimanlaw.com




                                         24
   Case: 1:19-cv-00387 Document #: 49 Filed: 12/18/19 Page 25 of 25 PageID #:347




                               CERTIFICATE OF SERVICE

       I, Marwan R. Daher, an attorney, certify that on December 18, 2019, I caused the foregoing
PLAINTIFF’S RESPONSE TO DEFENDANT’S STATEMENT OF MATERIAL FACTS to be
served upon counsel of record through operation of the Court’s Case Management/Electronic Case
File (CM/ECF) system.



                                                    /s/ Marwan R. Daher
                                                    Counsel for Plaintiff
